Citation Nr: 1744515	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  11-14 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus type II and service-connected coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to December 1971.


This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2016, the Board remanded the Veteran's claim to obtain a VA medical opinion as to whether the Veteran's claimed erectile dysfunction was proximately due to or aggravated by the service-connected diabetes mellitus type II or the service-connected coronary artery disease.  The VA examiner was asked to address the Veteran's contentions that low testosterone was linked to or related to coronary artery disease.  

A medical opinion was provided in November 2016.  In part, the VA examiner opined that the erectile dysfunction was not caused by or aggravated by another medical condition such as diabetes or coronary artery disease.  Specifically, the VA examiner stated that the erectile dysfunction was due to low testosterone, which was not caused by or aggravated by the service-connected coronary artery disease or diabetes as it was a stand-alone condition.  

In a September 2016 informal hearing presentation, the Veteran's representative cited to several articles, including "Link Between Low Testosterone and Diabetes" "Type 2 Diabetes and Erectile Dysfunction - Is there a connection", and "Type 2 Diabetes and Erectile Dysfunction."  The representative stated that the articles were attached to the Informal Hearing Presentation, but the Board has not located such articles in the claims folder.  Accordingly, the Board finds that a remand is required in order to locate the cited articles by the Veteran's representative.  

In addition, the Board finds that a new VA addendum opinion must be obtained concerning the claimed erectile dysfunction.  The examiner must address the evidence cited in the October 2015, September 2016, and August 2017 informal hearing presentations.   

Accordingly, the case is REMANDED for the following action:

1.  Make efforts to locate the cited attached articles to the August 2017 Informal Hearing Presentation.  If such evidence is not located, contact the Veteran and request submission of the identified articles in the August 2017 Informal Hearing Presentation.  

2.  Request a VA addendum opinion concerning the claimed erectile dysfunction from a suitably qualified VA examiner.  The claims folder must be made available for review.  The examiner must address the following:  

*Is it at least as likely as not (50 percent probability or higher) that any erectile dysfunction had its onset in, or is otherwise related to, active service?

*Is it at least as likely as not (50 percent probability or higher) that any erectile dysfunction is proximately due to or aggravated by the service-connected diabetes mellitus type II?

*Is it at least as likely as not (50 percent probability or higher) that any erectile dysfunction is proximately due to or aggravated by the service-connected coronary artery disease?


Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

Rationale must be provided for all opinions reached.  The examiner must address the articles and evidence cited to by the October 2015, September 2016, and August 2017 informal hearing presentations.  

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


